Case 1:19-cv-05516-ARR-VMS Document 1 Filed 09/30/19 Page 1 of 10 PageID #: 1



BARSHAY SANDERS, PLLC
100 Garden City Plaza, Suite 500
Garden City, New York 11530
Tel: (516) 203-7600
Fax: (516) 706-5055
Email: ConsumerRights@BarshaySanders.com
Attorneys for Plaintiff
Our File No.: 117948

                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK



Lea Rosen, individually and on behalf of all others
similarly situated,                                            Docket No:

                                         Plaintiff,            CLASS ACTION COMPLAINT

                             vs.
                                                               JURY TRIAL DEMANDED
LJ Ross Associates, Inc.,

                                         Defendant.


       Lea Rosen, individually and on behalf of all others similarly situated (hereinafter referred
to as “Plaintiff”), by and through the undersigned counsel, complains, states and alleges against
LJ Ross Associates, Inc. (hereinafter referred to as “Defendant”), as follows:


                                        INTRODUCTION
       1.      This action seeks to recover for violations of the Fair Debt Collection Practices
Act, 15 U.S.C. § 1692, et seq. (the “FDCPA”).


                                   JURISDICTION AND VENUE
       2.      This Court has federal subject matter jurisdiction pursuant to 28 U.S.C. § 1331
and 15 U.S.C. § 1692k(d).
       3.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial part of the
events or omissions giving rise to the claim occurred in this Judicial District.



                                                  1
Case 1:19-cv-05516-ARR-VMS Document 1 Filed 09/30/19 Page 2 of 10 PageID #: 2



          4.    At all relevant times, Defendant conducted business within the State of New
York.


                                             PARTIES
          5.    Plaintiff Lea Rosen is an individual who is a citizen of the State of New York
residing in Kings County, New York.
          6.    Plaintiff is a natural person allegedly obligated to pay a debt.
          7.    Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
          8.    On information and belief, Defendant LJ Ross Associates, Inc., is a Michigan
Corporation with a principal place of business in Jackson County, Michigan.
          9.    Defendant regularly collects or attempts to collect debts asserted to be owed to
others.
          10.   Defendant is regularly engaged, for profit, in the collection of debts allegedly
owed by consumers.
          11.   The principal purpose of Defendant's business is the collection of such debts.
          12.   Defendant uses the mails in its debt collection business.
          13.   Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).


                 THE FDCPA AS IT RELATES TO THE CLAIMS HEREIN
          14.   Congress enacted the FDCPA upon finding that debt collection abuse by third
party debt collectors was a widespread and serious national problem. See S. Rep. No. 95-382, at
2 (1977), reprinted in U.S.C.C.A.N. 1695, 1696; 15 U.S.C § 1692(a).
          15.   The purpose of the FDCPA is to protect consumers from deceptive or harassing
actions taken by debt collectors, with the aim of limiting the suffering and anguish often inflicted
by independent debt collectors. Kropelnicki v. Siegel, 290 F.3d 118, 127 (2d Cir. 2002); Russell
v. Equifax A.R.S., 74 F.3d 30, 34 (2d Cir. 1996).
          16.   To further these ends, “the FDCPA enlists the efforts of sophisticated consumers
... as 'private attorneys general' to aid their less sophisticated counterparts, who are unlikely
themselves to bring suit under the Act, but who are assumed by the Act to benefit from the
deterrent effect of civil actions brought by others.” Jacobson v. Healthcare Fin. Servs., Inc., 516
F.3d 85, 91 (2d Cir. 2008).



                                                  2
Case 1:19-cv-05516-ARR-VMS Document 1 Filed 09/30/19 Page 3 of 10 PageID #: 3



       17.       As such, the circumstances of the particular debtor in question have no bearing as
to the question of whether there has been a violation of the FDCPA. See Easterling v. Collecto,
Inc., 692 F.3d 229, 234 (2d Cir. 2012). Indeed, it is not necessary for a plaintiff to show that he
or she was confused by the communication received. Jacobson, 516 F.3d at 91. Likewise, the
plaintiff consumer's actions or inaction in response to a communication from a debt collector are
irrelevant. Thomas v. Am. Serv. Fin. Corp., 966 F. Supp. 2d 82, 90 (E.D.N.Y. 2013).
       18.       Instead, “the test is how the least sophisticated consumer—one not having the
astuteness of a 'Philadelphia lawyer' or even the sophistication of the average, everyday, common
consumer—understands the notice he or she receives.” Russell, 74 F.3d at 34.
       19.       If a debt collector's communication is “reasonably susceptible to an inaccurate
reading” by the least sophisticated consumer, it violates the FDCPA. DeSantis v. Computer
Credit, Inc., 269 F.3d 159, 161 (2d Cir. 2001). Similarly, a communication violates the FDCPA
if it is “open to more than one reasonable interpretation, at least one of which is inaccurate,” or if
the communication “would make the least sophisticated consumer uncertain as to her rights.”
Clomon v. Jackson, 988 F.2d 1314, 1319 (2d Cir. 1993); Jacobson, 516 F.3d at 90.
       20.       The FDCPA is a strict liability statute, and a debt collector's intent may only be
considered as an affirmative defense. 15 U.S.C. § 1692k(c); Ellis v. Solomon & Solomon, P.C.,
591 F.3d 130, 135 (2d Cir. 2010). Likewise, “the degree of a defendant's culpability may only
be considered in computing damages.” Bentley v. Great Lakes Collection Bureau, 6 F.3d 60, 63
(2d Cir. 1993). A single violation of the FDCPA to establish civil liability against the debt
collector. Id.


                          ALLEGATIONS SPECIFIC TO PLAINTIFF
       21.       Defendant alleges Plaintiff owes a debt (“the alleged Debt”).
       22.       The alleged Debt is an alleged obligation of Plaintiff to pay money arising out of
a transaction in which the money, property, insurance, or services which are the subject of the
transaction are primarily for personal, family, or household purposes.
       23.       The alleged Debt does not arise from any business enterprise of Plaintiff.
       24.       The alleged Debt is a “debt” as defined by 15 U.S.C. § 1692a(5).
       25.       At an exact time known only to Defendant, the alleged Debt was assigned or
otherwise transferred to Defendant for collection.



                                                  3
Case 1:19-cv-05516-ARR-VMS Document 1 Filed 09/30/19 Page 4 of 10 PageID #: 4



          26.   At the time the alleged Debt was assigned or otherwise transferred to Defendant
for collection, the alleged Debt was in default.
          27.   In its efforts to collect the alleged Debt, Defendant contacted Plaintiff by letter
(“the October Letter”) dated October 1, 2018. (A true and accurate copy is annexed hereto as
“Exhibit 1.”)
          28.   In its efforts to collect the alleged Debt, Defendant contacted Plaintiff by another
letter (“the November Letter”) dated November 21, 2018. (A true and accurate copy is annexed
hereto as “Exhibit 2.”)
          29.   The Letters conveyed information regarding the alleged Debt.
          30.   The Letters are “communications” as defined by 15 U.S.C. § 1692a(2).
          31.   The October Letter was the initial written communication Plaintiff received from
Defendant concerning the alleged Debt.
          32.   The Letters were received and read by Plaintiff.
          33.   15 U.S.C. § 1692g protects Plaintiff's concrete interests. Plaintiff has the interest
and right to receive a clear, accurate and unambiguous validation notice, which allows a
consumer to confirm that he or she owes the debt sought to be collected by the debt collector. As
set forth herein, Defendant deprived Plaintiff of this right.
          34.   15 U.S.C. § 1692e protects Plaintiff's concrete interests. Plaintiff has the interest
and right to be free from deceptive and/or misleading communications from Defendant. As set
forth herein, Defendant deprived Plaintiff of this right.
          35.   The deprivation of Plaintiff's rights will be redressed by a favorable decision
herein.


                                         FIRST COUNT
                          Violation of 15 U.S.C. §§ 1692e and 1692e(10)
          36.   Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
          37.   15 U.S.C. § 1692e prohibits a debt collector from using any false, deceptive, or
misleading representation or means in connection with the collection of any debt.
          38.   15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive
means to collect or attempt to collect any debt.




                                                   4
Case 1:19-cv-05516-ARR-VMS Document 1 Filed 09/30/19 Page 5 of 10 PageID #: 5



        39.     A debt collection practice can be a “false, deceptive, or misleading” practice in
violation of 15 U.S.C. § 1692e even if it does not fall within any of the subsections of 15 U.S.C.
§ 1692e. Clomon, 988 F.2d at 1318.
        40.     A collection letter violates 15 U.S.C. § 1692e if, in the eyes of the least
sophisticated consumer, it is open to more than one reasonable interpretation, at least one of
which is inaccurate. Clomon, 988 F.2d at 1319.
        41.     A collection letter also violates 15 U.S.C. § 1692e if, it is reasonably susceptible
to an inaccurate reading by the least sophisticated consumer. DeSantis, 269 F.3d at 161.
        42.     The October Letter (received on October 1, 2018) is the initial letter that the
Plaintiff received pertaining to the alleged debt and it contained various validation rights that
Plaintiff could exercise within 30 days of the receipt of such letter.
        43.     The November Letter (received on November 21, 2018) is the second letter,
which the Plaintiff received pertaining to the alleged debt and it again contained various
validation rights that Plaintiff could exercise within 30 days of the receipt of such letter.
        44.     The October Letter makes it appear that the period for exercising the validation
rights begun with the receipt of such letter and ended with it.
        45.     The November Letter again represents that the period for exercising the validation
rights begun with the receipt of such letter and ended with it.
        46.     The October Letter can be interpreted to mean that such period of 30 days to
exercise the validation rights started with the receipt of such letter.
        47.     The November Letter can also be interpreted to mean that such period of 30 days
to exercise the validation rights started with the receipt of such letter.
        48.     As a result of the foregoing, in the eyes of the least sophisticated consumer, the
letters are open to more than one reasonable interpretation, at least one of which is inaccurate.
        49.     Because the letters are open to more than one reasonable interpretation, they
violate 15 U.S.C. §§ 1692e and 1692e(10).
        50.     Because the letters are reasonably susceptible to an inaccurate reading by the least
sophisticated consumer, they violate 15 U.S.C. §§ 1692e and 1692e(10).
        51.     For the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692e and 1692e(10)
and is liable to Plaintiff therefor.




                                                    5
Case 1:19-cv-05516-ARR-VMS Document 1 Filed 09/30/19 Page 6 of 10 PageID #: 6



                                       SECOND COUNT
                           Violations of 15 U.S.C. §§ 1692g and 1692e
       52.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
       53.     15 U.S.C. § 1692g provides that within five days after the initial communication
with a consumer in connection with the collection of any debt, a debt collector shall, unless the
information is contained in the initial communication or the consumer has paid the debt, send the
consumer a written notice containing certain enumerated information.
       54.     15 U.S.C. § 1692g(a)(3) requires the notice to include a statement that unless the
consumer, within thirty days of receipt of the notice, disputes the validity of the debt, or any
portion thereof, the debt will be assumed valid by the debt collector.
       55.     There is no requirement that the consumer dispute the debt in writing.
       56.     The debt collector has the obligation to provide validation and cannot advise the
Plaintiff to contact the Creditor for disputing the debt.
       57.     It is a violation of the FDCPA to require disputes be made in writing.
       58.     It is a violation of the FDCPA to require disputes be made directly to the Creditor.
       59.     It is a violation of the FDCPA to include language in the letter that overshadows
the required 15 U.S.C. § 1692g(a)(3) statement.
       60.     It is a violation of the FDCPA to include language in the letter that contradicts the
required 15 U.S.C. § 1692g(a)(3) statement.
       61.     It is a violation of the FDCPA to include language in the letter that, when
examined from the perspective of the least sophisticated consumer, overshadows the required §
1692g(a)(3) statement.
       62.     It is a violation of the FDCPA to include language in the letter that, when
examined from the perspective of the least sophisticated consumer, contradicts the required §
1692g(a)(3) statement.
       63.     It is a violation of the FDCPA to include language in the letter that, when
examined from the perspective of the least sophisticated consumer, leads the least sophisticated
consumer to believe that her dispute must be made in writing.
       64.     It is a violation of the FDCPA to include language in the letter that, when
examined from the perspective of the least sophisticated consumer, leads the least sophisticated
consumer to believe that her dispute must be made to the creditor.



                                                  6
Case 1:19-cv-05516-ARR-VMS Document 1 Filed 09/30/19 Page 7 of 10 PageID #: 7



        65.   The Letter states, “MAIL ALL CORRESPONDENCES TO:”
        66.   Disputes need not be in writing. Hooks v. Forman, Holt, Eliades & Ravin, LLC,
717 F.3d 282 (2d Cir. 2013).
        67.   Disputes may be made orally.
        68.   The debt collector cannot direct the consumers to lodge their disputes with the
creditor.
        69.   The language directing all correspondence be mailed to the creditor’s address,
overshadows the required 15 U.S.C. § 1692g(a)(3) statement.
        70.   The language directing all correspondence be mailed to the creditor’s address,
contradicts the required 15 U.S.C. § 1692g(a)(3) statement.
        71.   The language directing all correspondence be mailed to the creditor’s address,
when examined from the perspective of the least sophisticated consumer, overshadows the
required § 1692g(a)(3) statement.
        72.   The language directing all correspondence be mailed to the creditor’s address,
when examined from the perspective of the least sophisticated consumer, contradicts the required
§ 1692g(a)(3) statement.
        73.   The language directing all correspondence be mailed to the creditor’s address,
when examined from the perspective of the least sophisticated consumer, leads the least
sophisticated consumer to believe that her dispute must be in writing and sent to the stated
address.
        74.   Defendant has violated § 1692g, as the language directing all correspondence be
mailed to the creditor’s address overshadows the information required to be provided by that
Section. See Vetrano v. CBE Grp., Inc., 2016 WL 4083384 (E.D.N.Y. Aug. 1, 2016); Balke v.
Alliance One Receivables Management, Inc., No. 16-CV-5624(ADS)(AKT), 2017 WL 2634653
(E.D.N.Y. June 19, 2017).
        75.   15 U.S.C. § 1692e prohibits a debt collector from using any false, deceptive, or
misleading representation or means in connection with the collection of any debt.
        76.   While § 1692e specifically prohibits certain practices, the list is non-exhaustive,
and does not preclude a claim of falsity or deception based on any non-enumerated practice.
        77.   Collection notices are deceptive if they can be reasonably read to have two or
more different meanings, one of which is inaccurate.



                                               7
Case 1:19-cv-05516-ARR-VMS Document 1 Filed 09/30/19 Page 8 of 10 PageID #: 8



        78.     The question of whether a collection letter is deceptive is determined from
perspective of the “least sophisticated consumer.”
        79.     The language directing all correspondence be mailed to the creditor’s address
could be reasonably interpreted by the least sophisticated consumer as incorrectly representing
that a dispute must be communicated in writing and sent to the stated address. See Vetrano v.
CBE Grp., Inc., 2016 WL 4083384 (E.D.N.Y. Aug. 1, 2016); Balke v. Alliance One Receivables
Management, Inc., No. 16-CV-5624(ADS)(AKT), 2017 WL 2634653 (E.D.N.Y. June 19, 2017).
        80.     Because the Letter is reasonably susceptible to an inaccurate reading, as described
above, it is deceptive within the meaning of the FDCPA.
        81.     The least sophisticated consumer would likely be deceived by the language
directing all correspondence be mailed to the creditor’s address.
        82.     The least sophisticated consumer would likely be deceived in a material way by
language directing all correspondence be mailed to the creditor’s address.
        83.     The misrepresentation is material because it could impede the least sophisticated
consumer’s ability to respond to the Letter or dispute the debt.
        84.     Defendant has violated § 1692e by using a false, deceptive, and misleading
representation in its attempt to collect a debt.
        85.     For the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692g and 1692e and
is liable to Plaintiff therefor.


                                      CLASS ALLEGATIONS
        86.     Plaintiff brings this action individually and as a class action on behalf of all
persons similarly situated in the State of New York.
        87.     Plaintiff seeks to certify a class of:
                      All consumers to whom Defendant sent a collection letter
                      substantially and materially similar to the Letters sent to Plaintiff,
                      which letter was sent on or after a date one year prior to the filing of
                      this action to the present.

        88.     This action seeks a finding that Defendant's conduct violates the FDCPA, and
asks that the Court award damages as authorized by 15 U.S.C. § 1692k.
        89.     The Class consists of more than thirty-five persons.
        90.     Plaintiff's claims are typical of the claims of the Class. Common questions of law


                                                    8
Case 1:19-cv-05516-ARR-VMS Document 1 Filed 09/30/19 Page 9 of 10 PageID #: 9



or fact raised by this action affect all members of the Class and predominate over any individual
issues. Common relief is therefore sought on behalf of all members of the Class. A class action
is superior to other available methods for the fair and efficient adjudication of this controversy.
        91.     The prosecution of separate actions by individual members of the Class would
create a risk of inconsistent or varying adjudications with respect to the individual members of the
Class, and a risk that any adjudications with respect to individual members of the Class would, as
a practical matter, either be dispositive of the interests of other members of the Class not party to
the adjudication, or substantially impair or impede their ability to protect their interests.
Defendant has acted in a manner applicable to the Class as a whole such that declaratory relief is
warranted.
        92.     Plaintiff will fairly and adequately protect and represent the interests of the Class.
The management of the class is not extraordinarily difficult, and the factual and legal issues
raised by this action will not require extended contact with the members of the Class, because
Defendant's conduct was perpetrated on all members of the Class and will be established by
common proof. Moreover, Plaintiff has retained counsel experienced in actions brought under
consumer protection laws.


                                         JURY DEMAND
        93.     Plaintiff hereby demands a trial of this action by jury.


                                     PRAYER FOR RELIEF
        WHEREFORE, Plaintiff respectfully requests judgment be entered:
                    a. Certifying this action as a class action; and

                    b. Appointing Plaintiff as Class Representative and Plaintiff's attorneys as
                    Class Counsel;

                    c. Finding Defendant's actions violate the FDCPA; and

                    d. Granting damages against Defendant pursuant to 15 U.S.C. § 1692k; and

                    e. Granting Plaintiff's attorneys' fees pursuant to 15 U.S.C. § 1692k; and

                    f. Granting Plaintiff's costs; all together with




                                                  9
Case 1:19-cv-05516-ARR-VMS Document 1 Filed 09/30/19 Page 10 of 10 PageID #: 10



                g. Such other relief that the Court determines is just and proper.

 DATED: September 27, 2019
                                          BARSHAY SANDERS, PLLC

                                          By: _/s/ Craig B. Sanders
                                          Craig B. Sanders, Esquire
                                          100 Garden City Plaza, Suite 500
                                          Garden City, New York 11530
                                          Tel: (516) 203-7600
                                          Fax: (516) 706-5055
                                          csanders@barshaysanders.com
                                          Attorneys for Plaintiff
                                          Our File No.: 117948




                                             10
